DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-20 are objected to because of the following informalities:
In claims 14 and 19, term "the target pressure" should be "a target pressure" (emphasis added) since the term “the target pressure” appear for the first time, however, read as though they have already been recited.
In claims 11 and 16, term "the system test valve" should be "a system test valve" (emphasis added) since the term “the system test valve” appear for the first time, however, read as though they have already been recited.

Claims 15 and 20 are also objected based on their dependency on claims 14 and 19 respectively.

Claims 12-15 and 17-20 are also objected based on their dependency on claims 11 and 16 respectively.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: fig.6 shows reference number 622, which is not shown/described in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because the drawings fail to show “system test valve” (as recited in claims 11 and 16). The drawings must show every feature of the invention specified in the claims. Therefore, the “system test valve” (as recited in claims 11 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claims 1 and 16, limitations of “downstream fluid path comprising a plurality of high-pressure rated piping components” and “upstream fluid path comprising a plurality of low-pressure rated piping components” render the claim indefinite. Para. 0043 of the instant specification states that a low-pressure fluid path 454, which is referred to “downstream”; a high-pressure fluid path 464, which is referred to “upstream”. However, limitations of “downstream fluid path comprising a plurality of high-pressure rated piping components” suggests that high-pressure fluid path, which is referred to “downstream” and low-pressure fluid path, which is referred to “upstream”. Hence, it is unclear. 

Claims 2-10 are also rejected based on their dependency on claim 1.

Claims 17-20 are also rejected based on their dependency on claim 16.

As to claim 11, limitations of “downstream fluid path comprising a plurality of high-pressure rated piping components” render the claim indefinite. Para. 0043 of the instant specification states that a low-pressure fluid path 454, which is referred to “downstream”; a high-pressure fluid path 464, which is referred to “upstream”. However, limitations of “downstream fluid path comprising a plurality of high-pressure rated piping components” suggests that high-pressure fluid path, which is referred to “downstream”. Hence, it is unclear.

Claims 12-15 are also rejected based on their dependency on claim 11.

	As to claims 1, 11, and 16, term “an upstream fluid path comprising a low-pressure gauge” renders the claims indefinite. Para. 0014 of the instant specification states “downstream fluid path may comprise a low-pressure gauge”; “upstream fluid path may comprise a high-pressure gauge”. However, term “an upstream fluid path comprising a low-pressure gauge” suggests the opposite. Hence, it is unclear.

	As to claim 13, term “low-pressure gauge” renders the claims indefinite. Para. 0014 of the instant specification states “downstream fluid path may comprise a low-pressure gauge”; “upstream fluid path may comprise a high-pressure gauge”. However, term “configuring the high-pressure fluid path for operation by capping off the low-pressure gauge” suggests that high-pressure fluid path comprises low-pressure gauge. Hence, it is unclear.

	As to claims 1 and 11, limitations of “operate the downstream fluid path, defining a high-pressure fluid path” render the claim indefinite because downstream fluid path should be defined as a low-pressure fluid path according to para.0043 of the instant specification.

As to claims 1 and 16, limitations of “operate the upstream fluid path and the downstream fluid path in combination, defining a low-pressure fluid path” render the claim indefinite because downstream and upstream fluid path should be defined as a low-pressure and a high-pressure fluid path respectively according to para.0043 of the instant specification. Are upstream fluid path and the downstream fluid path both considered to be “a low-pressure fluid path”? Hence, it is unclear. 

As to claims 14 and 19, term “target pressure” renders the claim indefinite because it is unclear what exactly constitute “target pressure”. Is “target pressure” associated with “step pressure”, “a cumulative pressure”, or “test pressure”?

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Conclusion
Due to 112 issues and claim objections and drawing objections presenting in claims 1-20, a rejection under prior art could not reasonably be made for claims 1-20, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

Applicant is invited to review US 20210156776, which teaches various types of pressure testing apparatus are available using both pneumatic and hydrostatic pressure testing methods ([0002]).

Applicant is invited to review RU 147090 U1, which testing equipment can be used to control the tightness of various devices of deep-sea vehicles, both by internal pneumatic and external hydrostatic pressure.

Applicant is invited to review US 2014326050, which teaches a portable containment vessel to perform a pressure test to a test specimen using liquids and gasses at elevated pressures (abstract and [0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2855

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855